Case 0:20-cv-60033-AHS Document 1 Entered on FLSD Docket 01/07/2020 Page 1 of 10




                                                     20-CV-60033-SINGHAL/VALLE
Case 0:20-cv-60033-AHS Document 1 Entered on FLSD Docket 01/07/2020 Page 2 of 10
Case 0:20-cv-60033-AHS Document 1 Entered on FLSD Docket 01/07/2020 Page 3 of 10
Case 0:20-cv-60033-AHS Document 1 Entered on FLSD Docket 01/07/2020 Page 4 of 10
Case 0:20-cv-60033-AHS Document 1 Entered on FLSD Docket 01/07/2020 Page 5 of 10
Case 0:20-cv-60033-AHS Document 1 Entered on FLSD Docket 01/07/2020 Page 6 of 10
Case 0:20-cv-60033-AHS Document 1 Entered on FLSD Docket 01/07/2020 Page 7 of 10
Case 0:20-cv-60033-AHS Document 1 Entered on FLSD Docket 01/07/2020 Page 8 of 10
Case 0:20-cv-60033-AHS Document 1 Entered on FLSD Docket 01/07/2020 Page 9 of 10
Case 0:20-cv-60033-AHS Document 1 Entered on FLSD Docket 01/07/2020 Page 10 of 10
